 
Assets Leasing Agreement

 
 
 

Party A (lessor): Shenzhou Chenguang Meat Products Factory
Address: Chenshi Town, Chenshi County, Shenzhou City            
Party B (lessee): Hengshui Zhongpin Food Co., Ltd.
Address:
 
 
Whereas.
 
Both Party A and Party B signed assets leasing letter of intent on      , 2008.
Both Parties have accomplished related stipulation of the letter of intent.
Party A agreed to lease out the assets to Party B according to the agreement;
Party B held Board of directors and agreed to lease the assets of Party A. In
order to exert the production capacity of Party A’s equipments to maximize the
economic benefit for both parties and gain win-win situation, under the
principle of honesty and trust, equality and mutual benefit, and by friendly
consultations, Party A and Party B agree to enter into agreement and carry it
out as follows according to corresponding laws and regulations stated in “The
Economic Contract Law of the People's Republic of China”:
 
 
 
Section One BASIC CONDITION OF LEASED ASSETS
 
1. Location of Leased Assets:
Chenshi Town, Chenshi County, Shenzhou City
 
2. Scope of Leased Assets:
Party A owns equipments for live pig slaughtering, cutting, refrigeration and
cold storage and also has workshops, office buildings, dining-rooms, houses for
guard, some buildings for official business and domicile and fitting equipments.
The equipments include but not limited to water and electricity, dirt-discharge,
pig house, logistics, dwelling house, office building and other facilities,
manufacturing instruments, lands related to the above leased properties
(including greenbelt, plants, flower and grass), roadways, bounding wall and so
forth.
 
 

--------------------------------------------------------------------------------


 

The above mentioned assets are on the basis of assets listed in the agreement’s
attachment “Leased Assets listing”.
 
3. Function of Leased Assets
Hogs purchasing, slaughtering & processing, refrigeration and storage, sales.

If Party B needs to make reconstruction and expanded construction for arts &
crafts as well as process, Party A shall bear all expenses occurred under the
premise of keeping Party A’s assets intact or improving assets’ efficiency; if
Party B needs to change the function, it is necessary to get permission in
written form from Party A. The expenses attributed to function transfer will be
assumed by Party A.
 
 
 
Section Two DELIVERY STANDARD OF LEASED ASSETS
 
1. The delivery standard of leased assets means the required standard that once
lessor delivers leased property to lessee.

2. Take manufacturing equipment operating well as its standard without deformity
or damage. Asset in “Leased Assets listing” shall be given clear indication of
purchase year, producing area and brands and so forth.

3. Take house and equipment working well as its standard. The list shall be
given clear indication of quality condition, constructing or purchasing year,
fixed year of installation and use, producing area and brands and so on.
 
 
 
Section Three LEASE TERM

 
1. Both Party A and Party B agree that the term for the above lease will be
three years from 1st, December, 2008 to 30th, November, 2011.

2. If Party B plans to continue leasing after the expiration date of the
agreement, Party A shall be given a written notice a month before expiration.
Within 10 days after receiving the notice, Party A shall inform Party B in
written form whether he agrees to continue leasing or not. Otherwise, it shall
be regarded as an approval that both should execute the agreement. Or through
another negotiation, both sign the renewal of the contract.   

3. During lease term and after expiration, if a third party makes an offer to
purchase the assets Party A leased to Party B, Party B shall have priority under
the same condition.
 

 

--------------------------------------------------------------------------------


 
Section Four RENTS, PAYMENT TERM AND METHOD
 
1. Rent standard: Party B shall pay ¥1,800,000 RMB per year for leasing assets
of Party A, that is to say annual rents is ¥1,800,000 RMB.

2. Payment method: Prepaid method is adopted here. The first rent for six-month
lease is paid within 15 days upon entering into the agreement. And after the
first payment and during the whole lease period, the rent is paid by quarter in
a prepaid way, and quarterly rent shall be paid within the last 15 days of each
quarter until the rent for the whole lease period has been paid.
3. Payment approach and condition: Party A shall render a formal invoice 7 days
before the date of  rent payment by Party B and provide Party A’s rent receiving
account number with Party A’s seal, then Party B shall pay the rent via bank
remittance.
 
 
 
 
Section Five DELIVERY OF LEASE

1. Within 10 days after entering into the agreement, Party A shall provide the
list of lease assets to Party B, and two parties shall conduct review and
preliminary test to the leased assets.
2. Party A shall repair or supplement the equipments and facilities with quality
problems that discovered in the preliminary test to make sure of the purpose of
the lease agreement can be achieved.

3. Within 15 days upon entering into the agreement, Party A shall deliver the
lease to Party B. If the delivery date is disagree with the beginning date of
the lease term, this delivery date shall be regarded as beginning date of lease
term. The expiration date of the lease term shall be adjusted accordingly.

4. Upon the lease being delivered, both parties shall sign or seal to confirm in
the list of leased asset. The delivery date is the dividing point for the two
Parties to undertake corresponding responsibilities for the lease assets, and
the delivery date is also the beginning date when calculating the rent.

5. If Party A delivers equipment with quality problem or flaw to Party B, Party
B can refuse to accept it and remove the goods from the list. However, to the
equipment which influences Party B to realize the purpose of the agreement,
Party A shall be responsible to repair it to normal standard for use. If Party A
delays to mend it, Party B can repair it by himself or ask a third-party to
repair it to normal standard for use. The expenses caused by it shall be assumed
by Party A.

 

--------------------------------------------------------------------------------


 
Section Six REPAIR, MAINTENANCE AND MANAGEMENT OF LEASE
 
1. Party B shall be responsible for ordinary repair, maintenance and management
of the leased assets. The management scope includes affiliated facilities and
land related to the lease assets; Party B shall assume the management expenses
while Party A has right to supervise and check up the lease.
2. Party B shall find out all kinds of hidden trouble in time to prevent from
risk.

3. Party B shall be responsible for repairing or acquirement of major equipments
or large facilities, and assuming the relevant expenses.

4. Party A shall bear responsibilities to the maintenance and overhaul of the
buildings (workshops, buildings and other houses) rented by Party A and assume
all relevant expenses.

5. Party B shall be responsible for the annual survey and checkup in order to
guarantee the normal use for all lease assets and assume the related expenses.

6. During lease term, if some low-value consumption goods, such as iron box, or
other articles without repairing value, can't be used any more, Party B shall
deliver them to Party A. Therefore, Party A shall deal with related procedures
and Party B shall no longer be responsible for that.
7. During lease term, Party B shall be responsible for the safety and management
of lease assets of Party A, while Party B shall cooperate, and can not refuse
other party to use them reasonably for management excuses.
 
 
Section Seven DISPOSAL ON CONSUMABLE ENERGY SOURCES, RAW MATERIALS, LOW-VALUE
CONSUMPTION GOODS, WORK TOOLS, PARTS AND ACCESSORIES

1. On the day Party A delivers all lease assets to Party B, Party A shall verify
and hand over the consumable energy sources, including water, electricity and
gasoline. Party A shall be responsible for the expenses before verification
while Party B shall answer for the cost after verification.

2. Party B can purchase the present materials and low-value consumption goods of
Party A with One-off payment according to current market price. However, Party A
can keep and dispose them if both parties will not reach to an agreement.
 
 

--------------------------------------------------------------------------------



 
 
3. When Party A hands over the work tool and Parts &Servicepurchased by himself,
it is necessary to give clear indication of producing area, names, brands and
fixed year for use and purchased prices; after expiration or termination of the
agreement, Party B shall complement the damaged and used equipments with equal
quality and quantity or compensate in terms of the prices purchased by Party A.

4. All free accessories (including but not limited to instruction, blueprint,
work tool and Parts, etc.) will be taken one-off hand over and registration free
of charge by Party A and mustn’t be hidden and destroyed.

5. Party A shall install interfaces of energies like water, electricity,
gasoline or refrigeration to where Party B’s lease properties located so that
Party B can use it directly and assure Party B can receive equal treatment or
favorable treatment on using energy or resources under the agreement period.
 
 
 
Section Eight CREDITOR’S RIGHTS AND LIABILITIES

1. Since it is a lease agreement and Party A and B both are independent
corporate entities, the former right and liability of credit of both shall have
nothing to do with this assets lease. Party A and B shall not be responsible for
each other's creditor’s rights and liabilities.
2. If the right and liability are caused by each party respectively during the
term of lease, they shall take their respective responsibilities and the other
Party shall not take related responsibility and will not also assume other duty
due to termination of the agreement.
 
 
Section Nine LABOR EMPLOYMENT

1. Since the agreement is a lease and Party A and B all are independent
corporate entities, Party B shall not be responsible for the former employees of
Party A; Party B can hire new employees publicly in terms of national laws and
regulations, however, under the same condition, the former employees can be
chosen according to their achievements and capabilities; after former employees
are hired by Party B, their salaries and benefits will be consistent to those of
other employees hired publicly.

2. Party A shall take charge to deal with any problem before the transfer of its
employees. Party
 
 

--------------------------------------------------------------------------------



B shall not be responsible for that.

3. Party B shall preside over the safety, salaries, benefits and expenses of all
employees independently while Party A shall not be responsible for that.
 
Section Ten RETURN OF LEASE ASSETS

1. After the agreement is rescinded or terminated, Party B shall be responsible
for the right and duty caused by him during lease, settle all payable expenses
and return the lease within 20 days.

2. According to the “Lease Assets Listing,” Party B shall submit the return
report to Party A in written form within seven days after rescission or
termination of the agreement. Party A shall verify the return lease within seven
days after it has been returned. If the return lease is not verified by Party A
more than seven days, Party B shall be regarded to carry out his duty in terms
of the agreement.

3. After lease assets are verified by both parties, Party B shall repair or
purchase the lost and destroyed equipment and establishment brought forward by
Party A within seven days in order to guarantee the assets of Party A in good
condition.

4. During lease term, the assets purchased by Party B shall belong to Party B;
after rescission or termination of the agreement, Party B can make reasonable
prices for Party A or take them by himself. However, Party B shall remove the
equipment and establishment set up by himself under the premise of not
influencing the security or function of assets of Party A or not causing any
damage or hidden trouble.
 
 
 
Section 11 LEASE COOPERATION

1. Party A shall assist Party B to finish the registration of Party B’s
wholly-owned subsidiary of Hengshui Zhongpin Food Co., Ltd  before the execution
of the asset lease agreement, and this agreement shall be implemented by
Hengshui Zhongpin Food Co., Ltd.
2. Hengshui Zhongpin Food Co., Ltd., which is owned by Party B, shall use Party
A’s assets leased by Party B, and make Party B’s own management decisions
independently and take full responsibility for Party B's own profits and losses.

3. Party A shall assist Party B to apply for the certificate of slaughtering
hogs at specified spot for the operations of Hengshui Zhongpin Food Co., Ltd.,
located in Shenzhou, and Party B shall assure Party B can receive it before the
lease begins.

 

--------------------------------------------------------------------------------


 
4. Party B shall pay for the fees including test fees, water fees, water quality
testing fees, pollution emission fees and all the official fees during the
production and operation period. Party A shall also pay for land tax and real
estate tax during lease term.

5. During the lease period, all products produced by Party B are to be sold
under Party B’s own brand; Party A shall assist to be responsible for purifying
and managing the market  to prevent the appearances of fake products, in order
to avoid events that might influence both parties’ image and reputation. 

6. If both Parties get volunteer allowances from the government during lease
term, they shall share it at Party A 1: Party B 2, that is, Party A shares 1/3
while Party B shares 2/3. The division of such allowances is over automatically
when this policy terminates.

7. Government allowance seek should be responsible by Party A with an assistance
from Party B. The fees incurred shall be taken by both Parties at 50% for each,
but shouldn’t be offset by allowance. Party A shall directly pay the amount of
allowance that Party B deserves on the second day upon getting allowance.

8. During the lease term, Party A is responsible to report, communicate and
coordinate with local government and governmental functional department to
ensure Party A enjoys the favorable policies the same or higher than Party B
enjoys (include but not limited to examination fees); and ensure Par B has good
security and external environment.

9. During the lease period, Party A shall make efforts to get funds support from
local government and functional department to put into related program. In
principle specific funds support should be used for specific program and its
responsibility should be take by user.
 
 
 
Section 12 PARTY A’S RIGHTS AND OBLIGATIONS

1. Party A has right to sign the contract and shall be obliged after the
contract takes into effect.

2. Party A Shall have the right to demand Party B to pay rents according to the
agreed amount under the contract.

3. Party A has the all ownership of the lease property. Party A owns the right
to supervise assets safety maintenance, rights and interests during its
operational management, but should not effect Party B’s normal operation.
 
 

--------------------------------------------------------------------------------


 
4. Party A pledges the leased property ownership belongs to Party A, and hasn't
rent its use rights out to the third Party, also hasn't conduct a mortgage
guarantee for lease assets, corresponding land or accessories.
5. Party A guarantee there is no disagreement on ownership and shall not affect
Party B's normal production and operation activities due to Party A's reasons.
6. Party A pledges that in the lease term, Party A shall not make any new
guarantee or other limitations regarding on other rights.

7. Party A pledges the dated as terminate date of this agreement, the leased
property are applicable to use.

8. Party A pledges not to intervene Party B's formal business and operation.
9. Party A pledges and assures during Party B's lease term, roadways and
channels are unblocked and shall not charge fees on road and transportation from
Party B by any reason.
10. Party A shall assist Party B in petitioning the local government to strictly
put favorable policies, coordinate and handle various social relationships
during the term of the contract in order to assure Party B enjoys equal
treatment in local spot.

11. During lease term, Party A can't engage in production the same as Party B in
the Shenzhou administrative area.
12. Party A pledges to assure sewage disposal facility, arts and crafts shall
meet the Emission Standard A, Level One of "Water Pollution Emission Criteria
For Meat Production Industry" GB13457-92. Problems during operation shall be
assumed by Party B.

13. Party A pledges to assist Party B to conduct normal production and
operations on the date of entry.
 
 
Section 13 PARTY B'S RIGHTS AND OBLIGATIONS

1. Party B has the right to sign the contract and shall be bounded to the items
and clauses herein once the contract has taken effect.

2. Party B shall pay for the rent to Party A as regulated; if any third party
claims to the leased property which prohibits Party B to use or get gains from
the leased property, Party B has the right to decrease rent or refuse to pay.

3. Party B pledges not to engage the illegal activities with leased property.
4. Party B is responsible for the maintenance of the leased assets; after
obtained the consent from Party A, Party B can enhance the leased assets or add
additional assets, and conduct the technical improvements or craftwork
adjustments, accordingly, the newly added assets shall belong to Party B.

 

--------------------------------------------------------------------------------


 
5. Party B shall use leased property according to this agreement or the features
of the leased property, and Party B doesn’t take the compensation obligation for
the fair wear and tear.

6. During lease term, Party B doesn’t have such rights, including but not
limited to sell, rent, transfer and give guarantee with the leased assets, or
make the leased assets as mortgages.

7. Party B shall pay the taxes and expenses involved in normal operation during
the leased term.
 
 
 
Section 14 MODIFICATIONS, DISSOLUTION AND TERMINATION OF THE AGREEMENT

1. Since the execution, either Party shall not make bold to modify the
Agreement, if needed, both Parties shall negotiate and make modifications in
written form with each Party’s consent.

2. Either Party that has to release from the Agreement in advance of the
expiration date, it shall notify the other Party two months earlier and with the
negotiation, the Agreement can be unchained.

3. If the Agreement has to be exempted ahead of the expiration date because of
legal issue or stipulated issue, neither Party shall undertake the default
obligation.

4. The Agreement shall be terminated automatically at the expiration date of the
contract.
 
 
Section 15 BREACHING OBLIGATIONS

1. Both Parties shall hand over and take over the lease assets according to the
provisions and clauses in the Agreement. In the event that Party A fails to
deliver the lease to Party B or Party B fails to return the lease to Party A
according to the Agreement, the defaulting party shall pay 20,000 RMB to the
observant party per day for such delay.

2. In the event that Party B fails to pay rent during the leasing period
according to the Agreement, Party B shall pay defaulting penalty with the amount
of 1% of the rent due per day to Party A since the due date, and the default
penalty shall be increased to the amount of 2% of the rent due if the delayed
days has passed 15 days since the due date of such rent fee.
3. Party A shall ensure the normal use of the leased assets, if Party B’s
leasing operation is impacted by litigation or arbitration, Party A shall pay
the penalty with the amount of 50,000 RMB to Party B; if any discontinuance of
the Agreement is caused because of such litigation or arbitration, Party A shall
pay the penalty as much as the rent fee for such suspension period; if
termination of the Agreement is caused because of such litigation or
arbitration, Party A shall pay the penalty as much as the rent fee for the
unexpired term.

--------------------------------------------------------------------------------


4. In the event of either Party breaches any liability, commitment, guarantee or
obligation of the Agreement, the defaulting Party shall undertake the penalty of
50,000 RMB. If such penalty can not cover the other party’s losses and damages,
the breaching party shall be responsible for the other party’s losses.

5. Party A shall be responsible for the renewal, installment, maintenance,
examination and repair on time to the leased assets as stipulated in the
Agreement and all the charges incur in this regard shall be undertaken by Party
A and Party A shall not influence Party B’s normal operation because of such
responsibility performance.

6. If Party A breaches Item 5, 6 or 7 under Section 12 leading to Party B’s
abnormal operations, Party A shall be responsible for the defaulting liability
and pay Party B the penalty as much as the total rent for the period from the
breaching date to the expired date of the Agreement.

7. If either party changes the Agreement without the consent of the other party
and with the reasons unrelated with legal or stipulated issues, this Party shall
undertake the default obligation to the other party and the default penalty
shall be as much as the amount of the rent fee for the period from the release
date to the expiration date of the Agreement.
 
 
Section 16 GOVERNING LAWS

This Agreement and all rights and obligation hereunder shall be governed by the
laws, rules of the People's Republic of China.
 
 
SECTION 17 SETTLEMENT OF DISPUTES

Both sides shall settle the disputes arising from performance of the contract
through consultation; should both parties fail to reach agreement, the parties
shall respond to the Beijing Arbitration Committee for arbitration.

--------------------------------------------------------------------------------


SECTION 18 FORCE MAJEURE

1. The force majeure in this contract refers to any riot, civil strife, war,
adjustments to governmental policies, rules, or earthquake, visitation of
Providence or other unpredictable, unavoidable, unconquerable reasons.

2. Should either party be influenced by the force majeure and be unable to
perform its obligations and liabilities under the contract, its liabilities and
obligations shall be discontinued during the period of force majeure, and the
term for such obligations shall be automatically extended until the
discontinuance of the force majeure and such party shall be exempted from the
correlated liabilities causing from the force majeure.

3. Either Party that encounters force majeure shall notify the other Party in
written form immediately and provide evidence indicating the duration of the
force majeure within 30 days since the end of the accident.

4. In the event of any force majeure, either party shall negotiate immediately
for the reasonable settlement and shall make all the reasonable and fair efforts
to minimize the bad impact arising from the force majeure.

5. If the duration of the force majeure exceeds 120 days and both parties are
unable to get a reasonable settlement through negotiation, either party can
terminate the contract without undertaking defaulting liabilities.
 
 
SECTION 19 MISCHELLAEOUS

1. As an indispensable part of this contract, the exhibition has the same legal
effect.

2. Regarding the clauses not completely inclusion in the contract, both parties
shall enter into a supplemental agreement in written form, which shall be an
inalienable part of the contract with the same legal effect.

3. The agreement shall be in effect upon the authoritative representatives’
signatures with seal.

4. There are six duplicates of the contract and each party shall hold three with
the same legal effect.

--------------------------------------------------------------------------------


 
Exhibits:

Leasehold List: facilities and equipments, buildings and affiliated facilities
list

 
Party A: Shenzhou Chenguang Meat Products Factory
Authorized Representative: (Seal) /s/ Gao Yusu
Date: November 26, 2008
 
 
Party B: Hengshui Zhongpin Food Co., Ltd
Authorized Representative: (Seal) /s/ Liu Chaoyang
Date: November 26, 2008
 
 